        Case 1:17-cv-00080-SPW Document 136 Filed 07/20/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION




  WILDEARTH GUARDIANS and
 MONTANA ENVIRONMENTAL                          CV 17-80-BLG-SPW
 INFORMATION CENTER,

               Plaintiffs,                       ORDER


 vs.



 DEB HAALAND,in her official
 capacity of Secretary ofthe Interior, et.
 al,

               Federal Defendants.


 and


 SPRING CREEK COAL,LLC,and
 NAVAJO TRANSITIONAL ENERGY
 COMPANY,LLC.,

               Intervenor Defendants.


       Upon the Defendant-Intervenor Spring Creek Coal LLC's Unopposed

Motion to Appear by Videoconference or Telephone(Doc. 135), and for good

cause shown,

       IT IS HEREBY ORDERED that Defendant-Intervenor Spring Creek Coal

LLC's Motion is GRANTED. Defendant-Intervenor Spring Creek Coal LLC's

Counsel shall appear via videoconference at the July 23, 2021 hearing. An e-mail
Case 1:17-cv-00080-SPW Document 136 Filed 07/20/21 Page 2 of 2
